DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  there are two claims 8 in the claim set.  Appropriate correction is required. The later claim 8 (second occurrence) is now referred as 8’. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed subject matter of “a ratio of the base ring sheet body length to the notch width ranges from 43.00’’ to 44.00 for each notch” renders the scope of the claim indefinite since a ratio is a dimensionless number not with a unit of inches.  It is not clear how a ratio between the base ring sheet body length to the notch width equal to 43 inches to 44 inches.
Since claim 3 is not disclosed in the specification and the claimed subject matter is not understood in view of the indefinite stated above, it is not possible for the Office to assume what the scope of the claim is. Therefore, it is not possible for an art rejection to be applied. 

                                                 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed subject matter of “a ratio of the base ring sheet body length to the notch width ranges from 43.00’’ to 44.00 for each notch” is not disclosed in the specification. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4,6,7,8,8’ and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,809,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims 1,2,4,6,7,8,8’ and 11-20 of the application and claims 1-16 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1,2,4,6,7,8,8’ and 11-20 are in effect a “species” of the “generic” invention of claims 1-16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir 1993).  Since claims 1,2,4,6,7,8,8’ and 11-20 are anticipated by claims 1-16 of the patent, it is not patentably distinct from claims 1-16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4,6, 7, 8,8’,9,10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinnerman Products Inc, GB 592915A, hereinafter referred as Tinnerman.  Tinnerman discloses (figure 5) a notched base ring (20) comprising a base ring sheet body including a top portion (portion with 22 and 21), a bottom portion (the other end of the top portion), wherein the top portion includes a plurality of attachment lugs (21) and defines a plurality of notches (22), each notch being at least partially defined by two lugs disposed on opposite sides of the notch, the top portion also including a top edge ( that is disposed at each of the attachment lugs, and the bottom portion includes a bottom support edge that extends circumferentially, wherein the top edge is angled with respect to the bottom support edge.  There are two interpretations of the top edge.  First interpretation is that the lateral side of the lug (21) can be considered to read on the top edge (radial direction is perpendicular to the circumferential direction of the bottom support edge).  The second interpretation is that distal edge of the lug (21) extend in a axial direction (thickness of the sheet), which is perpendicular to the circumferential direction of the bottom support edge). Tinnerman further discloses (figure 5) that  the base ring sheet (20)  is formed into a substantially cylindrical configuration, defining a radial direction, an axial direction, and a circumferential direction, and including an outer cylindrical surface, and an inner cylindrical surface. Regarding claims 1 and 20, the limitation of “for use with a heat exchanger of a pressure washer”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
  Regarding claim 4, Tinnerman discloses (figure 5) that each notch (22) has a bottom notch edge (bottom of notch 22), wherein the bottom notch edges of all of the notches are equally distanced from the bottom support edge (they all are vertical height apart from the bottom support edge, see figure 5). Regarding claim 6, Tinnerman discloses (figure 5) that the base ring sheet body defines eight notches and nine attachment lugs. (there are about 15 lugs and 14 notches in total, which includes 8 notches and 9 lugs as claimed).  Regarding claim 7, Tinnerman discloses that the base ring sheet body comprises a first end (end that has 23) connecting the top portion to the bottom portion, and a second end (end that has 24) connecting the bottom portion to the top portion, wherein the first end and the second end are disposed adjacent each other to form the substantially cylindrical configuration (see figure 5). Regarding claim 8, Tinnerman discloses that an attachment lug forms at least partially the first end of the base ring sheet body and another attachment lug forms at least partially the second end of the base ring sheet body (see figure 5, the last lug 21 form part of the first and second end).  Regarding claim 8’, Tinnerman discloses that a gap is formed between the first end and the second end (see figure 5).   Regarding claims 9 and 10, Tinnerman discloses that the first end is joined to the second end or the gap is partially sealed (page 1, line 104- page 2, line 6 discloses that the tongue 24 is adapted to extend into varying degrees into the notch 23, which depends on the size of the sleeve (11) or tube 10 ). Regarding claim 20, Tinnerman further discloses (figure 5) an outer cylindrical surface, and inner cylindrical surface, and wherein an attachment lug forms at least partially the first end of the base ring sheet body (end that has 23) and another attachment lug forms at least partially the second end of the base ring sheet body (end that has 24). 
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellarbre et al. (US 3,966,276) , hereinafter referred as Bellarbre.  Bellarbre discloses (figures 1-4) a notched base ring comprising a base ring sheet body including a top portion (1), a bottom portion (2), wherein the top portion includes a plurality of attachment lugs (4) and defines a plurality of notches (3), each notch being at least partially defined by two lugs disposed on opposite sides of the notch, the top portion also including a top edge (4a or 4b) that is disposed at each of the attachment lugs, and the bottom portion includes a bottom support edge (2b) that extends circumferentially, wherein the top edge is angled with respect to the bottom support edge (see figures 2 or 4, the top edge is angled with respect to the bottom support edge 2b).  Bellarbre further discloses (figure 1) that  the base ring sheet  is formed into a substantially cylindrical configuration, defining a radial direction, an axial direction, and a circumferential direction, and including an outer cylindrical surface, and an inner cylindrical surface. Regarding claim 1, the limitation of “for use with a heat exchanger of a pressure washer”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 
  Regarding claim 4, Bellarbre discloses (figure 1) that each notch (3) has a bottom notch edge (bottom of notch 3), wherein the bottom notch edges of all of the notches are equally distanced from the bottom support edge (2b). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose a ratio of the theoretical outer cylindrical surface area to the total notch surface area ranges from 2:1 to 3:1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prause (US 7,731,446) discloses an articulated joint. 
Garing et al. (US 9,995,336) discloses a friction Bushing.
Gretz et al. (US 9,966,708) discloses an electrical fitting for snap connection.
Auray et al. (US 8,350,163 discloses a snap connector.
Moryl (US 4,250,732) discloses a metal support.
Copithorn (GB 000103077A) a demountable rim.
Goldsmith et al. (US 5,954,494A) discloses a pressure washer with coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763